Citation Nr: 1520114	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to educational assistance "kicker" benefits under the Montgomery GI Bill-Selected Reserve (Chapter 1606), Title 10, United States Code as payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 2008 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which did not grant kicker benefits.  

The Veteran was scheduled for a videoconference Board hearing in January 2014, to which she failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).


FINDINGS OF FACT

1.  In December 2010, the Veteran was found to not be eligible for Chapter 1606, Title 10, United States Code and/or Chapter 30, Title 38, United States Code, benefits.
.
2.  The Veteran did not relinquish Chapter 1606, Title 10, United States Code and/or Chapter 30, Title 38, United States Code, kicker benefits in order to obtain Chapter 33, Title 38, United States Code benefits.

3.  The Veteran was not eligible for a kicker at the time that she obtained Chapter 33, Title 38, United States Code benefits.


CONCLUSION OF LAW

The criteria for education "kicker" benefits have not been met.  38 U.S.C.A. §§ 16131, 3015 (West 2014); 38 C.F.R. §§  21.9640, 21.9650 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are some claims, however, to which those duties do not apply. Livesay v. Principi, 15 Vet. App. 165 (2001). Specifically, it has been held that those duties do not to apply to claims that, as in this case, turn on statutory interpretation. Smith v. Gober, 14 Vet. App. 2272 (2000).  The law as mandated by statute, and not the evidence, is dispositive of this appeal. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426 (1994). As such, no further action is required pursuant to the to the duties to notify and assist and can have no effect on the appeal.

Legal Criteria and Analysis

Veterans may be entitled to various educational benefits based on factors such as their type of service and length of service.  There are two educational assistance programs which are for discussion in this appeal.  (In the present case, it is not in dispute that the Veteran is not eligible for benefits under the Montgomery GI bill (Chapter 30) because she did not meet the length of active service requirement.)  

The first type of educational assistance program is the Post-9/11 GI Bill (Chapter 33 benefits), which is for military members who served on active duty on or after September 11, 2001.  Depending on an individual's situation, different amounts and types of compensation are warranted.

The second type of educational assistance program is the Montgomery GI Bill-Selected Reserve (MGIB-SR) program.  The MGIB-SR (Chapter 1606), of Title 10, United States Code is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve or Guard components determine eligibility for the program. 38 C.F.R. § 21.7540(a).  VA makes the payments for the program. 38 C.F.R. §§ 21.7520, 21.7540.

To be eligible for Chapter 1606 benefits, a reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30; and (5) must have the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance. 38 C.F.R. § 21.7540(a).

Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) that authorizes the payment of "kicker" benefits by the Selected Reserve components to persons entering those components.  The kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the kicker.  To be eligible for the Chapter 1606 kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits; thus, if a service member loses his/her GI Bill eligibility, he/she also loses the ability to use a kicker.

In essence, a kicker is an additional financial benefit to reservists who have a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or retain qualified personnel in critical units.  If a Veteran is authorized a kicker, he/she must relinquish Chapter 1606 or Chapter 30 benefits in order for the kicker to transfer to Chapter 33 benefits.  Since kickers are only attached to Chapters 30 and 1606, they will only transfer if one of those is relinquished (i.e. the decision to use Post-9/11 (chapter 33) benefits requires service members with eligibility under other GI bill chapters (1606/30) to give up eligibility under one of those previous chapter benefits).  If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 1606, and on the date of election, the individual is also entitled to a kicker, the individual remains entitled to that kicker under chapter 33.  38 C.F.R. § 21.9650(c).  

February 2011 VA correspondence reflects that the Veteran was entitled to receive 70 percent of the benefits payable under the Post-9/11 GI Bill.  

In January 2012 correspondence, VA notified the et that the Department of Defense (DoD) had notified a that she was entitled to a "kicker" and a lump sum kicker payment was issued.  

The Veteran has acknowledged that she received educational benefits under the Post-9/11 GI Bill.  If the Veteran relinquished eligibility under Chapter 1606 in order to obtain Post-9/11 benefits, and if on the date of such relinquishment, she was entitled to a kicker, she is still entitled to the kicker.  If, however, the Veteran did not relinquish eligibility under Chapter 1606 in order to obtain Post-9/11 benefits, she is not entitled to the kicker.  

As noted above, it is the Guard or Reserve component which decides who is eligible for 1606 benefits.  VA makes the payments for the program but does not make decisions about basic eligibility.  A December 2010 electronic record associated with the claims file reflects that the Veteran was not eligible for Chapter 1606 benefits.  

The Board notes that in order to be eligible for Chapter 1606 benefits, a reservist's total period of obligated service must be at least six years from the date of such enlistment, reenlistment, or extension.  The Veteran's DD 214 reflects that she had less than two years of active service and five months of prior inactive service, when she separated from service in August 2010.  In addition, the evidence does not reflect that she had enlisted for the minimum six years obligated service for Chapter 1606 benefits.  In sum, the Veteran was found to not be entitled to benefits under Chapters 30 or 1606, when she was approved for benefits under Chapter 33 (Post-9/11 GI Bill) in November 2010.   

The Board acknowledges that the Veteran has previously been in receipt of a kicker.  In June 2013 electronic correspondence, VA informed the Veteran that it was "notified that the process we were using to pay kickers under Post-9/11 was incorrect and therefore we had to correct what we were doing to match what the law intended on Post-9/11 benefits.  We did not go back and deduct any prior payments however we had to comply with correcting our process to match the intent of the law that created Post-9/11 education benefits."

Merely because the Veteran was perhaps erroneously granted kicker benefits at one time, does not justify her entitlement to current benefits.  The law is dispositive in this case.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied. See Sabonis, 6 Vet. App. at 426. 


ORDER

Entitlement to educational assistance "kicker" benefits under the Montgomery GI Bill-Selected Reserve (Chapter 1606), Title 10, United States Code as payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


